The protestant argues that public convenience and necessity do not require additional service between Columbus and Urbana and between West Jefferson and Urbana. The only direct service along this route is the line of the Pennsylvania Railroad Company, which operates five trains daily from Columbus to Urbana, leaving Columbus at 2 a. m., 9:30 a. m., 1:45 p. m., 2:48 p. m., and 6 p. m. The railroad also operates three regular trains with stops at Urbana and Columbus. These trains leave Urbana at 7:27 a. m., 10:09 a. m., and 6:56 p. m. The record does not contain any evidence as to the amount of service rendered by the railroad between Columbus and Urbana in terms of passengers carried.
The service of the traction cars, while the schedules are frequent, involves a very round-about route to travel from Urbana to Columbus, by either the Indiana, Columbus  Eastern Traction Company or by the Dayton  Columbus Transportation Company, and necessitates that the passenger shall go via Springfield. With the present system of transportation it is a journey of 50 miles to go from Mechanicsburg to Columbus. The service now rendered by bus and traction from Urbana to Columbus requires from approximately 50 minutes to an hour and a half more time than the proposed schedule of the motor transportation company, and approximately 27 more miles via London and Springfield. The local cars of the Indiana, Columbus Eastern operate via London. The fare between Urbana and Columbus is also 45 cents more each way by traction and by bus than by the route proposed. *Page 431 
Between Urbana and West Jefferson, the distance by interurban and bus route is some 42 miles as compared with 26 miles over the route allowed in the present certificate.
This case is differentiated from previous controversies in this court involving protests by existing transportation companies against the allowance of motor transportation certificates in that the record establishes that there is no genuine competition for this service. For the period of five months, as the record shows, the traction did not quite carry an average of two passengers a day from Urbana to Columbus, and approximately the same figures obtain between Columbus and Urbana. During the same five months, fourteen tickets were sold on the Dayton  Columbus Transportation Company for transportation between Urbana and Columbus, and from Columbus to Urbana there were no tickets sold during that same period for transportation over the Dayton  Columbus Transportation Company. Hence we have a record which establishes that the protesting companies do not serve the territory in question; that no real competition is involved; and that the granting of the certificate will in no substantial way affect the financial condition of the traction companies.
Order affirmed.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur. *Page 432